DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/22 has been considered by the examiner.

Drawings
The drawings were received on 2/18/22.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,256,588. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the pending claims are fully contained within the patented claims. Therefore given the patented claims the claims of the present application would have been obvious to a person having ordinary skill in the art at the time of filing of the present application. See table below:

17/651595 present application
U.S. Patent No. 11,256,588
1. A method for operating a memory storage device, the memory storage device including a memory array and circuitry under test, 

the method comprising: 









providing, by first latching circuitry within the memory storage device, an input sequence of data in accordance with a memory clocking signal; 

operating on, by the circuitry under test, the input sequence of data to provide a first sequence of output data;


providing, by second latching circuitry within the memory storage device, 
the input sequence of data as a second sequence of output data in accordance with the memory clocking signal; and 

selecting, by multiplexing circuitry within the memory storage device, the first sequence of output data 


or the second sequence of output data as an output sequence of data.
1. A method for operating a memory storage device, the memory storage device including a memory array, circuitry under test, 
and circuitry not under test, 
the method comprising: 

disabling, by the memory storage device, the memory array and the circuitry not under test; selecting, by first multiplexing circuitry within the memory storage device, a serial sequence of data or a parallel sequence of data to be an input sequence of data; 

providing, by first latching circuitry within the memory storage device, the input sequence of data in accordance with a memory clocking signal; 

operating on, by the circuitry under test, the input sequence of data to provide a serial sequence of output data or a parallel sequence of output data; 

providing, by second latching circuitry within the memory storage device, 
the input sequence of data as a second serial sequence of output data in accordance with the memory clocking signal; and 
selecting, by second multiplexing circuitry within the memory storage device, the serial sequence of output data, the parallel sequence of output data, 
or the second serial sequence of output data as an output sequence of data.
2. The method of claim 1, further comprising 
providing, by the multiplexing circuitry, the output sequence of data to functional logic circuitry coupled to the memory storage device to electronically stress the functional logic circuitry to test for a presence of a manufacturing fault in the functional logic circuitry.
2…

providing, by the second multiplexing circuitry, the output sequence of data to functional logic circuitry coupled to the memory storage device to electronically stress the functional logic circuitry to test for a presence of a manufacturing fault in the functional logic circuitry.
3. The method of claim 1, further comprising 
providing, by the multiplexing circuitry, the output sequence of data to functional logic circuitry coupled to the memory storage device to analyze the output sequence of data to determine whether the circuitry under test operates as expected.
3…

providing, by the second multiplexing circuitry, the output sequence of data to functional logic circuitry coupled to the memory storage device to analyze the output sequence of data to determine whether the circuitry under test operates as expected.
4. The method of claim 3, wherein the circuitry under test operates as expected in response to the output sequence of data matching an expected value of the output sequence of data and operates unexpectedly in response to the output sequence of data not matching the expected value of the output sequence of data.
4. The method of claim 3, wherein the circuitry under test operates as expected when the output sequence of data matches an expected value of the output sequence of data and operates unexpectedly when the output sequence of data does not match the expected value of the output sequence of data.
5. The method of claim 1, wherein the method further comprises 

disabling the memory array and circuitry not under test, 




wherein the circuitry not under test comprises one or more of row selection circuitry, column selection circuitry, and a sense amplifier/write driver.
1…. 


disabling, by the memory storage device, the memory array and the circuitry not under test;

5. The method of claim 1, 

wherein the circuitry not under test comprises one or more of: row selection circuitry, column selection circuitry, and a sense amplifier/write driver, 

and wherein the disabling comprises: disabling, by the memory storage device, the row selection circuitry, the column selection circuitry, or the sense amplifier/write driver.
6. The method of claim 1, wherein the circuitry under test comprises one or more of 
an output latch, a sense amplifier/write driver, and an other multiplexing circuitry, and wherein the operating on the input sequence of data comprises: operating on, by the output latch, 
the sense amplifier/write driver, or the other multiplexing circuitry, the input sequence of data to provide the first sequence of output data.
6. The method of claim 1, wherein the circuitry under test comprises one or more of: 
an output latch, a sense amplifier/write driver, and third multiplexing circuitry, and wherein the operating on the input sequence of data comprises: operating on, by the output latch, 
the sense amplifier/write driver, or the third multiplexing circuitry, the input sequence of data to provide the serial sequence of output data or the parallel sequence of output data.
7. The method of claim 1, wherein the providing the input sequence of data in accordance with the memory clocking signal comprises: 
providing, by the first latching circuitry, the input sequence of data upon a rising edge of the memory clocking signal, and 
wherein the providing the input sequence of data as the second sequence of output data in accordance 
with the memory clocking signal comprises: 
providing, by the second latching circuitry, the input sequence of data as the second sequence of output data upon a falling edge of the memory clocking signal.
7. The method of claim 1, wherein the providing the input sequence of data in accordance with the memory clocking signal comprises: 
providing, by the first latching circuitry, the input sequence of data upon a rising edge of the memory clocking signal, and 
wherein the providing the input sequence of data as the second serial sequence of output data in accordance 
with the memory clocking signal comprises: 
providing, by the second latching circuitry, the input sequence of data as the second serial sequence of output data upon a falling edge of the memory clocking signal.
8. The method of claim 7, wherein the providing the input sequence of data as the second sequence of output data comprises: 
passing through the input sequence of data to provide the second sequence of output data in accordance with the memory clocking signal.
8. The method of claim 1, wherein the providing the input sequence of data as the second serial sequence of output data comprises: 
passing through the input sequence of data to provide the second serial sequence of output data in accordance with the memory clocking signal.
9. A device, comprising: first latching circuitry configured to: 
provide a serial sequence of input data; 


and provide a parallel sequence of input data; 
a memory device configured to: 
operate on the serial sequence of input data to provide a first serial sequence of output data; and operate on the parallel sequence of input data 


to provide a parallel sequence of output data; 

second latching circuitry configured to pass through the serial sequence of input data to provide a second serial sequence of output data; and 
multiplexing circuitry configured to provide the first serial sequence of output data, the parallel sequence of output data, and the second serial sequence of output data to functional logic circuitry coupled to the memory device.
9. A memory storage device, comprising: first latching circuitry configured to: provide a serial sequence of input data in a shift mode of operation or a scan mode of operation, 
and provide a parallel sequence of input data in a capture mode of operation; 
a memory device configured to: 
operate on the serial sequence of input data to provide a serial sequence of output data 
in the shift mode of operation, and operate on the parallel sequence of input data 
to provide a parallel sequence of output data in the capture mode of operation; second latching circuitry configured to pass through the serial sequence of input data to provide a second serial sequence of output data in the scan mode of operation; and 
multiplexing circuitry configured to: provide the serial sequence of output data in the shift mode of operation, provide the parallel sequence of output data in the capture mode of operation, and provide the second serial sequence of output data in the scan mode of operation.
10. The device of claim 9, wherein the 

multiplexing circuitry is further configured to: 
provide the parallel sequence of output data in a capture mode of operation or the second serial sequence of output data in a scan mode of operation to electronically stress the functional logic circuitry 

to test for a presence of a manufacturing fault in the functional logic circuitry.
10. The memory storage device of claim 9, wherein the 
multiplexing circuitry is configured to: 

provide the parallel sequence of output data in the capture mode of operation or the second serial sequence of output data in the scan mode of operation to electronically stress functional logic circuitry coupled to the memory storage device 
to test for a presence of a manufacturing fault in the functional logic circuitry.
11. The device of claim 9, 

wherein the multiplexing circuitry is further configured to provide the first serial sequence of output data in a shift mode of operation to the functional logic circuitry 

to analyze the first serial sequence of output data and the second serial sequence of output data to 
determine whether a circuitry under test operates as expected.
11.The memory storage device of claim 9, 
wherein the multiplexing circuitry is configured to provide the serial sequence of output data in the shift mode of operation to functional logic circuitry coupled to the memory storage device 

to analyze the output sequence of data to 


determine whether the circuitry under test operates as expected.
12. The device of claim 11, wherein 

the circuitry under test operates as expected in response to the first serial sequence of output data, the second serial sequence of output data, or the parallel sequence of output data matching an expected value and operates unexpectedly in response to the first serial sequence of output data, the second serial sequence of output data, or the parallel sequence of output data not matching the expected value.
12. The memory storage device of claim 11, wherein 
the circuitry under test operates as expected when the output sequence of data matches an expected value of the output sequence of data and operates unexpectedly when the output sequence of data does not match the expected value of the output sequence of data.
13. The device of claim 11, wherein the circuitry under test comprises one or more of an output latch, a sense amplifier/write driver, and an other multiplexing circuitry, wherein the output latch, the sense amplifier/write driver, or the other multiplexing circuitry is configured to: operate on the serial sequence of input data to provide the first serial sequence of output data in the shift mode of operation, and operate on the parallel sequence of input data to provide the parallel sequence of output data in the capture mode of operation.
14. The memory storage device of claim 9, wherein the circuitry under test comprises one or more of: an output latch, a sense amplifier/write driver, and third multiplexing circuitry and wherein the output latch, the sense amplifier/write driver, or the third multiplexing circuitry is configured to: operate on the serial sequence of input data to provide the serial sequence of output data in the shift mode of operation, and operate on the parallel sequence of input data to provide the parallel sequence of output data in the capture mode of operation.
14. The device of claim 9, wherein the memory device comprises one or more of row selection circuitry, column selection circuitry, and a sense amplifier/write driver, and wherein the row selection circuitry, the column selection circuitry, or the sense amplifier/write driver is configured to be disabled in a shift mode of operation and a capture mode of operation.
13. The memory storage device of claim 9, wherein the memory device comprises one or more of: row selection circuitry, column selection circuitry, and a sense amplifier/write driver, and wherein the row selection circuitry, the column selection circuitry, or the sense amplifier/write driver are configured to be disabled in the shift mode of operation and the capture mode of operation.
15. The device of claim 9, wherein: the first latching circuitry is further configured to: 
provide the serial sequence of input data upon a rising edge of a memory clocking signal; and provide the parallel sequence of input data upon the rising edge of a memory clocking signal; and the 
second latching circuitry is further configured to pass through the serial sequence of input data upon a falling edge of the memory clocking signal.
15. The memory storage device of claim 9, wherein the first latching circuitry is configured to: 
provide the serial sequence of input data upon a rising edge of a memory clocking signal, and provide a parallel sequence of input data upon the rising edge of a memory clocking signal, and wherein the second latching circuitry is configured to pass through the serial sequence of input data upon a falling edge of the memory clocking signal.
16. A system, comprising: first functional logic circuitry; 


a memory storage device configured to: operate on serial input sequence of data from the first functional logic circuitry to provide a first serial output sequence of data; 
operate on a parallel input sequence of data from the first functional logic circuitry to provide a parallel output sequence of data; and 
pass-through the serial input sequence of data to provide a second serial output sequence of data; and 

second functional logic circuitry configured to analyze the first serial output sequence of data to determine whether the memory storage device operates as expected or unexpectedly.
16. A system, comprising: first functional logic circuitry configured to provide a serial input sequence of data or a parallel input sequence of data; 
a memory storage device configured to: operate on the serial input sequence of data to provide a first serial output sequence of data in a first mode of operation; 
operate on the parallel input sequence of data to provide a parallel output sequence of data in a second mode of operation; and 
pass-through the serial input sequence of data to provide a second serial output sequence of data in a third mode of operation; and 
second functional logic circuitry configured to: analyze the first serial output sequence of data to determine whether the memory storage device operates as expected or unexpectedly; 

and be electronically stressed by the parallel output sequence of data or the second serial output sequence of data to test for a presence of a manufacturing fault in the second functional logic circuitry.
17. The system of claim 16, wherein: the memory storage device operates as expected in response to the first serial output sequence of data, the second serial output sequence of data, or the parallel output sequence of data matching an expected value; and the memory storage device operates unexpectedly in response to the first serial output sequence of data, the second serial output sequence of data, or the parallel output sequence of data not matching the expected value.
17. The system of claim 16, wherein the memory storage device operates as expected when the output sequence of data matches an expected value of the output sequence of data and operates unexpectedly when the output sequence of data does not match the expected value of the output sequence of data.
18. The system of claim 16, wherein the memory storage device comprises one or more of row selection circuitry, column selection circuitry, and a sense amplifier/write driver, and wherein the row selection circuitry, the column selection circuitry, or the sense amplifier/write driver is configured to be disabled in in a shift mode of operation and a capture mode of operation.
18. The system of claim 16, wherein the memory storage device comprises one or more of: row selection circuitry, column selection circuitry, and a sense amplifier/write driver, and wherein the row selection circuitry, the column selection circuitry, or the sense amplifier/write driver are configured to be disabled in the first mode of operation and the second mode of operation.
19. The system of claim 16, wherein the second functional logic circuitry is further configured to 
be electronically stressed by the parallel output sequence of data or the second serial output sequence of data to test for a presence of a manufacturing fault in the second functional logic circuitry.
16. …
 

be electronically stressed by the parallel output sequence of data or the second serial output sequence of data to test for a presence of a manufacturing fault in the second functional logic circuitry.
20. The system of claim 16, wherein the first functional logic circuitry is configured to provide the serial input sequence of data in a shift mode of operation or a scan mode of operation or a parallel input sequence of data in a capture mode of operation.
20. The system of claim 16, wherein the first functional logic circuitry is configured to provide the serial input sequence of data in the first mode of operation or the third mode of operation or a parallel input sequence of data in the second mode of operation.



Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,705,934. Although the claims at issue are not identical, they are not patentably distinct from each other because while the pending claim 1 recites a method, the patented claim 1 recites the required device to implement the method. Also pending claim 9 recites limitations that are fully contained within the patented claim 14. Therefore the claims of the present application, given the patented claims, would have been obvious to a person having ordinary skill in the art at the time of filing the present application.

17/651595 present application
U.S. Patent No. 10,705,934
1. A method for operating a memory storage device, the memory storage device including a memory array and circuitry under test, 
the method comprising: 

providing, by 


first latching circuitry within the memory storage device, an input sequence of data in accordance with a memory clocking signal; 






operating on, by the circuitry under test, the input sequence of data to provide a first sequence of output data;






providing, by second latching circuitry within the memory storage device, 
the input sequence of data as a second sequence of output data in accordance with the memory clocking signal; and 

selecting, by multiplexing circuitry within the memory storage device, the first sequence of output data 


or the second sequence of output data as an output sequence of data.
1. A memory storage device, comprising: first multiplexing circuitry configured to 


provide a serial sequence of data or a parallel sequence of data as an input sequence of data; 

first latching circuitry configured to provide the input sequence of data as a testing sequence of data in accordance with a memory clocking signal; 

a memory device including a memory array, circuitry under test, and circuitry not under test, wherein the circuitry under test is configured to 

operate on the testing sequence of data to provide a serial sequence of output data 

or a parallel sequence of output data, and wherein the memory array and the circuitry not under test are configured to be disabled; 

second latching circuitry configured to provide the testing sequence of data as a second serial sequence of output data in accordance with the memory clocking signal; and 

second multiplexing circuitry configured to provide the serial sequence of output data, the parallel sequence of output data, 

or the second serial sequence of output data as an output sequence of data.
9. A device, comprising: 

first latching circuitry configured to: provide a serial sequence of input data; and 

provide a parallel sequence of input data; 

a memory device configured to:


 


operate on the serial sequence of input data to provide a first serial sequence of output data; and 

operate on the parallel sequence of input data to provide a parallel sequence of output data; second 

latching circuitry configured to pass through the serial sequence of input data to provide a second serial sequence of output data; and 


multiplexing circuitry configured to provide the first serial sequence of output data, the parallel sequence of output data, and the second serial sequence of output data to functional logic circuitry coupled to the memory device.
14. A memory storage device, comprising: 
first latching circuitry configured to provide a serial sequence of data in a first mode of operation or in a second mode of operation or a 
parallel sequence of data in a third mode of operation in accordance with a memory clocking signal; 
a memory device, having first internal circuitry and second internal circuitry, configured to: 
pass the serial sequence of data in the first mode of operation and the parallel sequence of data in the third mode of operation through the first internal circuitry to provide a first sequence of output data, and disable the second internal circuitry of the memory device in the first mode of operation and the third mode of operation; 

latching circuitry configured to pass through, bypassing the memory device, the serial sequence of data in the second mode of operation to provide a second sequence of output data in accordance with the memory clocking signal; and 


multiplexing circuitry configured to provide the first sequence of output data in the first mode of operation and in the third mode of operation or the second sequence of output data in the second mode of operation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barbagallo "Integrating online and offline testing of a switching memory," teach testing methods and circuitry to test a switching memory system using BIST and scan testing while sharing the same circuitry for online and offline testing.
 US Publication 2006/0168491 to Lee et al. teaches a built-in self test circuit of a flash memory device. The method comprises providing a BIST interface adapted to adjust a test condition used in a BIST circuit, providing the memory cells of the Flash memory device, and providing the BIST circuit adapted to test the flash memory. Also communicating with the BIST interface one or more global variables associated with the test condition, adjusting the test condition used by the BIST circuit based on the values represented by the global variables, performing one or more test operations on the flash memory in accordance with the adjusted test condition, and reporting the results of the memory test operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111